Citation Nr: 0829255	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-40 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966  to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Regional 
Office (RO) that denied service connection for hypertension.

In January 2007, the veteran testified at Travel Board 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims file.  During 
the hearing the veteran's representative waived initial RO 
consideration of any evidence submitted to the Board in 
conjunction with the hearing.  38 C.F.R. § 20.1304 (2007).

The Board remanded the case for further development in July 
2007.


FINDINGS OF FACT

1.  Service connection is in effect for type II diabetes 
mellitus, evaluated as 20 percent disabling.

2.  Hypertension was not documented in service or for many 
years following service.

3.  The veteran's current hypertension is not proximately 
related to his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been so incurred or aggravated, 
and is not proximately due to, the result of, or aggravated 
by service-connected type II diabetes mellitus.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an August 2007 letter, the veteran was 
provided notice regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any additional evidence that 
pertains to the claim.  The veteran was advised about how 
disability evaluations and effective dates are assigned and 
the type of evidence which impacts those determinations in 
March 2006 and August 2007 letters.  This case was last 
readjudicated in May 2008. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment and personnel records, private medical records, VA 
outpatient treatment reports, VA examination reports and the 
veteran's testimony at a hearing before the Board.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by testifying and providing 
evidence.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease, 
to include hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his service-
connected type II diabetes mellitus aggravates his 
hypertension.  The Board notes that the veteran also reported 
in his substantive appeal that his hypertension and diabetes 
manifested at the same time and as such, were related.  In a 
January 2007 hearing before the Board the veteran testified 
that he was initially diagnosed with hypertension in 1986, 
which was currently controlled with medication.  He did not 
have high blood pressure or hypertension in service.  He 
believed his hypertension was aggravated by his service-
connected type II diabetes mellitus because his physician 
initially diagnosed him with borderline diabetes.  The 
veteran also reported that a physician told him that he 
needed to take hypertension medication because of his 
diabetes.  He was unsure whether his hypertension medication 
was increased since his diabetes had gotten worse.  

The veteran has been granted service connection for type II 
diabetes mellitus, evaluated as 20 percent disabling.

Service medical records are absent of any treatment for or 
findings of high blood pressure or hypertension.  The 
veteran's blood pressure readings were 128/74 upon entry into 
service and 120/78 at separation.

Private medical records from May 2002 to September 2004 and 
VA outpatient reports from August 2004 to October 2004 
reflect that the veteran was diagnosed with and treated for 
hypertension.  His systolic pressure ranged from 114 to 138 
and diastolic pressure ranged from 52 to 84.

In a December 2004 VA examination report, the veteran's blood 
pressure reading was 130/60 and he had a regular heart rhythm 
with a very soft systolic murmur.  The examiner diagnosed the 
veteran with hypertension that was controlled with treatment.  
He opined that the hypertension was essential.

A January 2007 note by the veteran's private physician opined 
that the veteran's high blood pressure was aggravated by his 
diabetes.  No further explanation or findings were provided.

In a March 2008 VA examination report, the examiner noted 
that the veteran's blood pressure readings were 133/77, 
124/74, 116/72 and 120/80.  The veteran also brought in blood 
pressure readings, from earlier in March 2008, of 138/80 
142/78 and 110/68.  Studies for renal function were normal.  
The examiner diagnosed the veteran with essential 
hypertension and opined that it was less likely than not that 
the veteran's hypertension was caused or aggravated by his 
type II diabetes mellitus.  The examiner explained that the 
veteran's hypertension is well controlled.  He further stated 
that hypertension secondary to diabetes mellitus is generally 
on the basis of renal dysfunction caused by diabetes and the 
veteran does not have renal dysfunction.

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Here, the Board attaches the greatest weight to the medical 
opinion of the March 2008 VA examiner, which was predicated 
on a review of the claims file and an examination of the 
veteran.  Moreover, the examiner explained the basis for his 
conclusion and rendered such opinion upon clinical testing 
and examination.  Conversely, the January 2007 opinion by the 
private physician provided no objective findings or a 
rationale and was not predicated upon a review of the claims 
folder.  The Board acknowledges the March 2008 VA examiner's 
opinion is also supported by the December 2004 VA examiner's 
opinion that the veteran's hypertension was essential.  
Therefore, the Board finds that the veteran's hypertension 
was not caused or aggravated by his type II diabetes 
mellitus.

The Board acknowledges the veteran's statements that his 
current hypertension is related to his service-connected type 
II diabetes mellitus.  Although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After a review of the record, the Board concludes that 
entitlement to service connection for hypertension is not 
warranted on a direct, presumptive, or secondary basis.  The 
veteran's hypertension was not shown in service or for many 
years thereafter.  Moreover, the preponderance of the 
evidence is against a finding that the veteran's current 
hypertension is caused or aggravated by his service-connected 
diabetes mellitus.  Therefore, the veteran's claim for 
service connection for hypertension is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).




ORDER

Service connection for hypertension, to include as secondary 
to type II diabetes mellitus, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


